WASHINGTON, PITTMAN & McKEEVER, LLC CERTIFIED PUBLIC ACCOUNTANTS AND MANAGEMENT CONSULTANTS 819 South Wabash Avenue Ph.(312)786-0330 Suite 600 Fax (312) 786-0323 Chicago, Illinois 60605-2184 www.wpmck.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. We consent to the use of our report dated May 12, 2008 with respect to the financial statements of AAA Industries, Inc. and Subsidiaries included in the AZZ, Incorporated current report on Form 8-K/A dated June 12, 2008. /s/ Washington, Pittman & McKeever, LLC WASHINGTON, PITTMAN & McKEEVER, LLC Chicago, Illinois June 6, 2008 WASHINGTON, PITTMAN & McKEEVER, LLC CERTIFIED PUBLIC ACCOUNTANTS AND MANAGEMENT CONSULTANTS 819 South Wabash Avenue Ph.(312)786-0330 Suite 600 Fax (312) 786-0323 Chicago, Illinois 60605-2184 www.wpmck.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. We consent to the use of our report dated April 10, 2007 with respect to the financial statements of AAA Industries, Inc. and Subsidiaries included in the AZZ, Incorporated current report on Form 8-K/A dated June 12, 2008. /s/ Washington, Pittman & McKeever, LLC WASHINGTON, PITTMAN & McKEEVER, LLC Chicago, Illinois June
